Order, Supreme Court, New York County (Walter Schackman, J.), entered May 26, 1995, which, in a mortgage foreclosure action, denied appellant receiver’s motion to hold defendants management company and one of its principals in contempt for failure to turn over to him accrued rent money they had collected before his appointment but not paid over to the owner until after his appointment, unanimously affirmed, without costs.
*168The IAS Court correctly held, that a receiver is not entitled to accrued rent paid by a tenant to a managing agent before the receiver’s appointment, even though not actually received by the landlord at the time of the appointment (Kane Assocs. v Blumenson, 30 AD2d 127, affd 23 NY2d 942). We have considered the receiver’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.